549 So. 2d 235 (1989)
The STATE of Florida, Appellant,
v.
Willie James STRACHAN, Appellee.
No. 89-200.
District Court of Appeal of Florida, Third District.
September 26, 1989.
*236 Robert A. Butterworth, Atty. Gen., and Charles M. Fahlbusch, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Elliott H. Scherker, Asst. Public Defender, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and JORGENSON, JJ.
PER CURIAM.
We reverse an order granting a summary motion to dismiss a charge of carrying a concealed firearm, to wit, a revolver, on the authority of Ensor v. State, 403 So. 2d 349, 354 (Fla. 1981). The fact that the firearm involved was on the floor of the car and was in the open view of the law enforcement officer after the defendant exited the vehicle, and the officer shined her flashlight on it, certainly does not preclude it from being a concealed firearm within the meaning of the applicable statutes.
The dismissal order under review is reversed and the cause remanded for further proceedings.